On May 20, 1936, an indictment against C. A. Mark charging him with fraudulently selling mortgaged property was returned into the Criminal District Court of Tarrant County, Texas. On the 15th day of June, 1936, Mark executed his appearance bond to said court in the sum of one thousand dollars with H. G. Tankersley and J. J. Williams as sureties. Mark's case was called for trial on the 15th day of October, 1936. He failed to appear. His bond was forfeited and judgment nisi entered against him and said sureties. Upon proper notice said judgment nisi was made final on May 28, 1938, from which judgment Tankersley and Williams bring this appeal.
Appellants main contention is that the forfeiture was not taken as the law directs in that they claim Mark's name was not called "at the court house door." (Art. 425 Cow. C. P.) At the *Page 541 
trial to determine whether the judgment nisi should be made final evidence was heard and the same facts established as in case No. 20,109, Caldwell, et al v. State, this day decided. (Page 524 of this volume). Indeed, the statement of facts in the present case appears to be a carbon copy of the one found in the case mentioned. The reasons given for affirmance of the judgment in said cause No. 20,109 leads to the same order in the present case.
The judgment is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.